Douglass, Justice: I concur in dismissing the appeal, for the reason that the bond was not executed within thirty days, as required by the order of the Circuit Court; but dissent from the opinion of a majority of the Court, on the other point; believing that where an appeal has been prayed for and allowed, all or any one of the defendants has the right, under the statute, to file his bond, and prosecute his appeal. Wilson, Chief Justice, also dissented. Appeal dismissed. After the dismissal of the appeal, Campbell moved for a writ of error and supersedeas upon the record filed in the case. The motion was allowed.